DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on March 03, 2020.   Claims 1 – 7 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a detachable hitch mount apparatus wherein multiple attachment locations” as recited in Claim 4, line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 4, 5, 6 & 7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 recites the limitation "said connection points" in Claim 4, line 2.  
There is insufficient antecedent basis for this limitation in the claim, since claims 2 and 3 recite: “multiple connection points to receive detachable castors and multiple components.”

Claim 4 recites the limitation "said connection point" in Claim 4, line 3.  
There is insufficient antecedent basis for this limitation in the claim, since claims 2 and 3 recite: “multiple connection points to receive detachable castors and multiple components.”

Claim 6 recites the limitation "said connection points" in Claim 6, line 2.  
There is insufficient antecedent basis for this limitation in the claim, since claims 2 and 3 recite: “multiple connection points to receive detachable castors and multiple components.”

Claim 7 recites the limitation "said connection points" in Claim 7, line 3.  
There is insufficient antecedent basis for this limitation in the claim, since claims 2 and 3 recite: “multiple connection points to receive detachable castors and multiple components.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,275,670 B1) to Shumack et al., in view of (U.S. Patent Publication Number 2018 / 0045365 A1) to Higgins and (U.S. Patent Number 5,497,927) to Peterson.
Regarding claim 1, Shumack et al., discloses the detachable vehicle door storage system (12) comprising: 

However, Shumack et al., does not disclose the wall mount apparatus.
Higgins teaches the storage system (100 / 150) comprising the trailer hitch mount apparatus (130) and wall mount apparatus (110, 112, 114 & 116) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the wall mount apparatus with the storage system of Shumack et al., in order to provide a space-saving apparatus to store the storage system that can be mounted to a trailer-hitch receiver of a vehicle while the device is not in use (See Paragraph 0026).
However, Shumack et al., does not disclose the splice apparatus.  
Peterson teaches storage system (10) comprising the splice apparatus (60) (See Figure 1).
It would have been an obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the splice apparatus as taught by Peterson with the storage system of Shumack et al., in order to attach an additional an add-on storage rack unit in order to store and transport additional recreational and / or personal items.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,275,670 B1) to Shumack et al., (U.S. Patent Publication Number 2018 / 0045365 A1) to Higgins and (U.S. Patent Number 5,497,927) to Peterson as applied to 1 above, and further in view of (U.S. Patent Publication Number 2019 / 0331291 A1) to Poudrier.
Regarding claim 2, Shumack et al., discloses the driver's side door storage apparatus (i.e. Left (16, 42 & 80) in Figures 1, 2 & 4) comprising: adjustable hinge pin receivers (36) and latch mount apparatus (38) (See Column 2, lines 46 – 49).
However, Shumack et al., as modified by above does not explicitly disclose comprising multiple connection points to receive detachable castors and multiple components.
Poudrier teaches wherein the driver's side storage apparatus (12 & 14) (See Figure 6) further comprises multiple connection points (48, 44 & 46) (See Figure 1) to receive detachable castors (C) (See Paragraph 0024) and multiple components (i.e. Platform, etc… (See Paragraph 0026) (See Figures 1, 3 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make multiple connection points to receive detachable castors and multiple components as taught by Smith with the storage system of Shumack et al., in order to easily transport the storage system.

  Regarding claim 3, Shumack et al., discloses the passenger side door storage apparatus (i.e. Right (16, 42 & 81) in Figures 1, 2 & 4) comprising: adjustable hinge pin receivers (36) and latch mount apparatus (38) (See Column 2, lines 46 – 49).
However, Shumack et al., as modified by above does not explicitly disclose comprising multiple connection points to receive detachable castors and multiple components.
multiple connection points (48, 44 & 46) (See Figure 1) to receive detachable castors (C) (See Paragraph 0024) and multiple components (i.e. Platform, etc…) (See Paragraph 0026) (See Figures 1, 3 & 6).
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make multiple connection points to receive detachable castors and multiple components as taught by Smith with the storage system of Shumack et al., in order to in order to easily transport the storage system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 2007 / 0181624 A1) to Smith discloses the detachable vehicle door storage system (See Figures 1, 2, 4, 5 & 13) comprising: 
the driver's side door storage apparatus (i.e. Left (33) in Figures 1 & 2); the passenger side door storage apparatus (i.e. Right (33) in Figures 1 & 2); the hitch mount apparatus (30) and the strut apparatus (2) (See Figures 1, 2, 4 & 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734